      Case 6:20-cv-01357-JWB-GEB Document 5 Filed 03/31/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


DJUAN PRESTION WILLIAMS,                          )
                                                  )
                     Plaintiff,                   )
                                                  )
v.                                                ) Case No. 20-1357-JWB-GEB
                                                  )
MILLIGANS ENTERPRISES INC.,                       )
                                                  )
                     Defendants.                  )
                                                  )

                                         ORDER

       This matter is before the Court on Plaintiff Djuan Preston Williams’ Motion to

Proceed Without Prepayment of Fees (ECF No. 3, sealed) and supporting Affidavit of

Financial Status (ECF No. 3-1 sealed). For the reasons outlined below, Plaintiff’s Motion

(ECF No. 3) is GRANTED.

       Under 28 U.S.C. § 1915(a), the Court has discretion1 to authorize filing of a civil

case “without prepayment of fees or security thereof, by a person who submits an affidavit

that . . . the person is unable to pay such fees or give security thereof.” “Proceeding in

forma pauperis in a civil case ‘is a privilege, not a right—fundamental or otherwise.’”2 To

determine whether a party is eligible to file without prepayment of the fee, the Court




1
  Barnett ex rel. Barnett v. Nw. Sch., No. 00-2499-KHV, 2000 WL 1909625, *1 (D. Kan. Dec. 26,
2000) (citing Cabrera v. Horgas, No. 98-4231, 173 F.3d 863, *1 (10th Cir. April 23, 1999)).
2
  Id. (quoting White v. Colorado, 157 F.3d 1226, 1233 (10th Cir. 1998)).
      Case 6:20-cv-01357-JWB-GEB Document 5 Filed 03/31/21 Page 2 of 2




reviews the party’s financial affidavit and compares his or her monthly expenses with the

monthly income disclosed therein.3

       Both the Tenth Circuit Court of Appeals and this Court has a liberal policy toward

permitting proceedings in forma pauperis.4 After careful review of Plaintiff’s financial

resources (ECF No. 3-1 sealed), and comparison of Plaintiff’s listed monthly income and

listed monthly expenses, the Court finds he is financially unable to pay the filing fee.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Proceed Without

Prepayment of Fees (ECF No. 3) is GRANTED.

       IT IS FURTHER ORDERED Plaintiff’s deadline for service of process is

extended up to and including May 31, 2021. Service of process shall be undertaken by the

clerk of court under 28 U.S.C. § 1915(d) and Fed. R. Civ. P. 4(c)(3.)

       IT IS SO ORDERED.

       Dated at Wichita, Kansas this 31st day of March 2021.


                                           s/ Gwynne E. Birzer
                                           GWYNNE E. BIRZER
                                           United States Magistrate Judge




3
  Alexander v. Wichita Hous. Auth., No. 07-1149-JTM, 2007 WL 2316902, *1 (D. Kan. Aug. 9,
2007) (citing Patillo v. N. Am. Van Lines, Inc., No. 02-2162-JWL, 2000 WL 1162684, *1) (D.
Kan. April. 15, 2002) and Webb v. Cessna Aircraft, No. 00-2229-JWL, 2000 WL 1025575, *1 (D.
Kan. July 17, 2000)).
4
  Mitchell v. Deseret Health Care Facility, No. 13-1360-RDR, 2013 WL 5797609, *1 (D. Kan.
Sept. 30, 2013) (citing, generally, Yellen v. Cooper, 828 F.2d 1471 (10th Cir. 1987)).

                                            -2-
